ITEMID: 001-23316
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: MARINTCHEV v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Miroslav Georgiev Marintchev, is a Bulgarian national who was born in 1954 and lives in Plovdiv. He was represented before the Court by Mr M. Ekimdjiev, a lawyer practising in Plovdiv. The respondent Government were represented by Ms M. Dimova, co-agent, of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 31 January 1990 the applicant’s former wife took proceedings against him in the Plovdiv Distinct Court, seeking the annulment of a donation of an amount of money made during their marriage. She claimed the return of 1,000 convertible levs („валутни лева“), a special currency unit used in Bulgaria at the time.
The first hearing was held on 1 March 1990. The applicant disputed the claim and counter-claimed for five items of jewellery, allegedly costing 17,000 Bulgarian levs (“BGL”), which he had donated to his former wife. The court ordered an expert report on the value of the jewellery and requested from the applicant’s and his former wife’s bank all documents relating to the banking transactions effected during their marriage.
The second hearing took place on 3 April 1990. The court heard two witnesses whose testimony related to the jewellery claimed by the applicant. Noting that the banking documents requested at the previous hearing had not been produced, the court reiterated its request to the bank.
The third hearing was held on 25 April 1990. The court admitted in evidence the expert report on the value of the jewellery. It noted that the banking information had not yet been produced and adjourned the case until 5 June 1990.
On 1 June 1990 the applicant’s lawyer asked the court to reschedule the hearing listed for 5 June 1990 because he intended to be on leave between 3 and 9 June 1990. The court granted the request and listed a hearing for 13 November 1990.
At the hearing held on 13 November 1990 the applicant’s former wife increased her claim to 4,657 convertible levs and returned part of the jewellery claimed by the applicant. The court ordered an additional expert report on the value of the jewellery.
The next hearing took place on 5 December 1990. The court heard two witnesses and admitted in evidence the expert report on the value of the jewellery. The applicant’s former wife’s lawyer disputed the expert’s conclusion and the court ordered a new expert report to be drawn up by three experts.
The last hearing before the Plovdiv District Court was held on 25 March 1991. The court admitted in evidence the report of the three experts ordered at the previous hearing. The applicant’s former wife presented certain documents as evidence. The court also heard the parties’ arguments.
By judgment of 25 February 1992 the Plovdiv District Court annulled the donation made by the applicant’s former wife and ordered the applicant to pay the amount back. The court also disposed of the applicant’s counter-claim, ordering his former wife to return certain items of jewellery.
On 2 April 1992 the applicant appealed against the judgment to the Plovdiv Regional Court. Having noted that he had not paid the requisite fee for filing an appeal, on 10 April 1992 the court instructed him to rectify this omission. The applicant paid the fee and on 7 May 1992 the court listed a hearing for 30 June 1992.
The hearing before the Plovdiv Regional Court was held on 30 June 1992. The court refused the applicant’s former wife’s request to adjourn the hearing, admitted in evidence certain documents filed by the applicant and heard argument.
By judgment of 6 July 1992 the Plovdiv Regional Court partially vacated the first-instance judgment, holding that in view of the amount claimed by the applicant’s former wife (4,657 convertible levs, equal to BGL 65,896.55 at the relevant time), the district court had lacked jurisdiction over the matter, the competent court for claims above BGL 10,000 being the regional court. It upheld the judgment as regards the applicant’s counter-claim in respect of the jewellery.
The proceedings then resumed at first instance before the Plovdiv Regional Court, but only in respect of the initial claim of the applicant’s former wife.
The first hearing before the Plovdiv Regional Court was held on 20 October 1992. The applicant’s former wife was represented by a new lawyer. The court ordered an accounting expert report to be prepared on the banking transactions of the applicant and his former wife.
The second hearing took place on 3 December 1992. The court admitted in evidence the accounting expert report. Finding that the report was not complete as the bank had not allowed the expert access to all relevant documents, the court ordered the expert to supplement the conclusions and ordered the bank to allow access to all documents. The court also heard two witnesses.
The last hearing took place on 12 February 1993. The applicant’s lawyer asked the court to adjourn the case, as the Bar Association of which he was a member had ordered a strike and he could therefore not appear before the court on that date. The court rejected the request, admitted the supplementary expert report in evidence and heard argument.
On 19 February 1993 the Plovdiv Regional Court decided in favour of the applicant’s former wife.
On 23 March 1993 the applicant appealed. Noting that the requisite court fee had not been paid, the court instructed the applicant to pay it. The applicant did so on 13 April 1993, and the case was forwarded to the Supreme Court.
A hearing due to take place before the Supreme Court on 8 December 1993 was adjourned because the summons for the applicant’s former wife had been served on her previous lawyer and not on her current lawyer.
The hearing was held on 6 April 1994. The applicant presented one document as evidence and his written observations.
By judgment of 25 April 1994 the Supreme Court quashed the Plovdiv Regional Court’s judgment and remitted the case. It held that the lower court had erred by proceeding at its last hearing in the absence of the applicant’s lawyer. It also held that the lower court’s conclusion on the origin of part of the money claimed by the applicant’s former wife had not been supported by the evidence and instructed that court to gather evidence in that respect. It also instructed the lower court to gather evidence about the applicant’s former wife’s animus donandi.
The first hearing in the proceedings on remittal before the Plovdiv Regional Court was held on 19 September 1994. On the motion of the applicant’s lawyer the court ordered an accounting expert report. It also invited the parties to present additional evidence.
The next hearing, which was due to take place on 25 October 1994, was adjourned because the expert report was not ready. Since a witness for the applicant’s former wife was going to be out of the country for more than two months, the court decided to schedule the next hearing for a date not earlier than March 1995.
The hearing listed for 6 March 1995 did not take place because the applicant’s former wife, who was out of the country at that time, had not been correctly summoned.
A hearing was held on 12 April 1995. The court admitted in evidence the expert report ordered on 19 September 1994, and heard two witnesses called by the applicant and one witness for the applicant’s former wife.
By judgment of 4 July 1995 the Plovdiv Regional Court found in favour of the applicant’s former wife. It held that the amount in issue was the personal property of the applicant’s former wife, that she had donated it to him during the marriage and that the applicant was obliged to return it.
On 29 September 1995 the applicant filed an appeal. Finding that the applicant had specified the amount in convertible levs and not in Bulgarian levs, as required under the relevant rules of civil procedure, on 4 October 1995 the court instructed him to rectify this shortcoming. The applicant did so on 3 November 1995. Based on the amount specified by the applicant, the court calculated the requisite fee for filing an appeal, and on 6 November 1995 invited the applicant to pay it. The applicant paid and on 16 January 1996 the case file was forwarded to the Supreme Court of Cassation.
The first hearing before the Supreme Court of Cassation was due to take place on 5 September 1996, but was adjourned because the applicant’s lawyer refused to accept the summons as he was no longer in contact with the applicant.
The hearing took place on 10 December 1996. The applicant was represented by a new lawyer. The court heard argument.
On 2 July 1997 the Supreme Court of Cassation, acting as a court of appeal, reversed the lower court’s judgment as regards the additional amount claimed by the applicant’s former wife and decided that her action was well-founded only in respect of the amount initially claimed.
On 1 September 1997 the applicant’s former wife’s lawyer lodged a petition for review with a five-member panel of the Supreme Court of Cassation.
At a hearing held on 11 March 1998 the court found that the petition for review, which had been lodged by a lawyer, was not accompanied by a power of attorney. It instructed the applicant’s former wife’s lawyer to rectify this omission. On 5 May 1998 the court, noting that the omission had not been rectified after notification, discontinued the proceedings. As of that date its judgment of 2 July 1997 became final.
